DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Examiner acknowledges the cancellation of claims 7-8.
Applicant’s arguments in view of the claim amendment, see page 4 of the Remarks, filed December 14, 2020, with respect to the 35 U.S.C. 112 (b) rejection of claim 1 have been fully considered and are persuasive.  The 35 U.S.C. 112 (b) rejection of claim 1 has been withdrawn. 

Applicant’s arguments in view of the claim amendments, see pages 15-16 of the Remarks, filed December 14, 2020, with respect to the rejection(s) of claim(s) 10 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments where the displacement travel unit with which the filling unit and the support plate can be moved in an XYZ coordinate system which is taught by Cheung (US 2016/0114348 A1) and  Churchill (US 2002/0159919 A1).

Applicant's arguments in regards to the 35 U.S.C. 103 rejections of claims 1-9 and 11 seen on pages 5-14 of the Remarks filed December 14, 2020 have been fully considered but they are not persuasive. 
In regards to the argument that there is no disclosure or teaching of the limitation  “wherein the seal caps are plastic caps comprising at least one high- performance polymer selected from the group consisting of polyvinylidene fluoride (PVDF), polysulfone (PSU), polyphenylene sulfone (PPSU), polyetheretherketone (PEEK), polyimide (PI), polyamideimide (PAI), polybenzimidazole (PBI), polyetherimide (PEI), and polyphenylene sulfide (PPS), the sealant is a sealant based on polysulfide and/or polythioether and the plastic caps and the sealant are joined cohesively to one another” seen on pages 6-7, the Examiner respectfully disagrees. While the applicant is correct that Day teaches the capseal is made of filled sealant (Paragraph [0031]) and Asahara teaches the cap is made of the same kind of insulating material as the sealant (Paragraph [0040]), the references were used to teach the limitations of the materials used for the cap and for the sealant. Yoon was used to teach that the seal caps and the sealant are made of different materials (Paragraphs [0031] and [0028]) and joined cohesively together (Paragraph [0029]). Through the combination of the three references, a person having ordinary skill in the art would find it obvious that the “seal caps are plastic caps comprising at least one high- performance polymer selected from the group consisting of polyvinylidene fluoride (PVDF), polysulfone (PSU), polyphenylene sulfone (PPSU), polyetheretherketone (PEEK), polyimide (PI), polyamideimide (PAI), polybenzimidazole (PBI), polyetherimide (PEI), and polyphenylene sulfide (PPS), the sealant is a sealant based on polysulfide and/or polythioether and the plastic caps and the sealant are joined cohesively to one another” as seen in amended claim 1. Additionally, the applicant has not stated why the material choice is critical seen on page 5, lines 17-24 of the specification and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In regards to the applicant’s argument that one of ordinary skill in the art at the time of invention would not be motivated to combine the teachings of these references and obtain the claimed invention seen on page 8 of the Remarks, the Examiner respectfully disagrees. 
Boundy discloses the seal caps can be made using an automated process (Paragraph [0025]). Yoon was used to teach the seal caps and the sealant can be made of different materials (Paragraph [0029]) with the motivation to protect the fastener from any possible electrical discharge (Abstract). Wu teach the filling unit (50, Figure 3) moves in an XYZ direction (Column 4, Lines 24-28) above a support plate (48, Figure 3) with the motivation to dispense sealant (Column 2, Lines 38-40). Omnexus was used to teach the dielectric strength of plastic and elastomers. Darling was used to teach putty can contain microballons (Column 7, Lines 66-67 to Column 8, Lines 1-3) that are filled with air.  Day teaches the capseal is made of filled sealant polysulfide (Paragraph [0031]) with the motivation to handle lighting strikes and to ensure the cap stays on (Paragraph [0025]). Asahara teaches the cap is made of the same kind of insulating material as the sealant which includes a high-performance polymer (Paragraph [0040]) with the motivation to protect the fastener from possible lighting strikes (Paragraphs [0025] and [0051]).  While Asahara and Day contain the same motivation for the possible material the sealant and seal cap can be made of, Yoon teaches that the materials for the sealant and seal cap can be different. Thus, a person having ordinary skill in the art would be motivated to combine the references to teach the limitation. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the seal caps positioned on the support plate in a positioning pattern as seen in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Boundy (WO 2014201188 A1) in view of Yoon (US 2014/0091175 A1) in further view of Wu (US 6365226 B1), Day  (US 2014/0235083 A1) and Asahara 1 (US 2014/0234050 A1).
Regarding Claim 1:
Boundy discloses a sealant cap that has:
Filling the seal caps with sealant (Paragraph [0022]) using an automated process (Paragraphs [0025-0027], the sealant can be added to the mold in an automated process), wherein positioning a filling unit and/or positioning the seal caps by means of movement in an XYZ coordinate system (Paragraph [0025], positioning of the cap is done by hand or by robot) as well as filling the seal caps is automated (Paragraph [0025]).
Boundy does not disclose:
Positioning a filling unit and/or positioning the seal caps by means of movement in an XYZ coordinate system; and 
	wherein the seal caps are positioned on a support plate; and
	wherein the seal caps are plastic caps comprising at least one high- performance polymer selected from the group consisting of polyvinylidene fluoride (PVDF), polysulfone (PSU), 
Yoon teaches a method and apparatus for covering a fastener system that has:
Wherein the seal caps (100, Figure 2) are plastic caps and the plastic caps (Paragraph [0031], the cap can be made out of a composite material carbon-reinforced plastic) and the sealant (112, Figure 2) are different materials (Paragraphs [0031] and [0028]) and are joined cohesively to one another (Paragraph [0029]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Boundy to include wherein the seal caps are plastic caps and the plastic caps and the sealant are different materials and are joined cohesively to one another as taught by Yoon with the motivation to protect the fastener from any possible electrical discharge.
	Boundy and Yoon do not teach:
Positioning a filling unit and/or positioning the seal caps by means of movement in an XYZ coordinate system;
		wherein the seal caps are positioned on a support plate; and
wherein the seal caps are plastic caps comprising at least one high- performance polymer selected from the group consisting of polyvinylidene fluoride (PVDF), polysulfone (PSU), polyphenylene sulfone (PPSU), polyetheretherketone (PEEK), polyimide (PI), polyamideimide (PAI), polybenzimidazole (PBI), polyetherimide (PEI), and polyphenylene sulfide (PPS), the sealant is a sealant based on polysulfide and/or polythioether and the plastic caps and the sealant are joined cohesively to one another.
Wu teaches a throttle body assembly that has:
Positioning a filling unit (50, Figure 3, the needle applicator is the filling unit) by means of movement in an XYZ coordinate system (Column 4, Lines 24-28); and 
wherein the throttle bodies (10, Figure 3) are positioned on a support plate (48, Figure 3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Boundy and Yoon to include positioning a filling unit by means of movement in an XYZ coordinate system and a support plate as taught by Wu with the motivation to dispense sealant from the filling unit in any direction. It also would have been obvious that the seal caps can be placed on a support plate as the seal caps in Boundy can be placed on substrate (1140, Figure 15A).
	Boundy, Yoon, and Wu do not teach:
Wherein the seal caps are plastic caps comprising at least one high- performance polymer selected from the group consisting of polyvinylidene fluoride (PVDF), polysulfone (PSU), polyphenylene sulfone (PPSU), polyetheretherketone (PEEK), polyimide (PI), polyamideimide (PAI), polybenzimidazole (PBI), polyetherimide (PEI), and polyphenylene sulfide (PPS), the sealant is a sealant based on polysulfide and/or polythioether.
	Asahara 1 teaches a lighting protection fastener that has:
Wherein the seal caps are plastic caps comprising at least one high-performance polymer selected from the group consisting of polyvinylidene fluoride (PVDF), polysulfone (PSU), polyphenylene sulfone (PPSU), polyetheretherketone (PEEK), polyimide (PI), polyamideimide (PAI), polybenzimidazole (PBI), polyetherimide (PEI), and polyphenylene sulfide (PPS) (Paragraph [0040], the cap can be made of a resin material such as polyphenylene sulfide resin, polymide (PI), polyether-ether-ketone resin (PEEK)).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a plastic cap comprising at least one high-performance polymer selected from the group consisting of polyvinylidene fluoride (PVDF), polysulfone (PSU), polyphenylene sulfone (PPSU), polyetheretherketone (PEEK), polyimide (PI), polyamideimide (PAI), polybenzimidazole (PBI), polyetherimide (PEI), and polyphenylene sulfide (PPS) since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Boundy, Yoon, Wu, and Asahara 1 do not teach:
The sealant is a sealant based on polysulfide and/or polythioether.
	Day teaches a seal with energy-absorbing filler that has:
A seal cap (42, Figure 2) being filled with a sealant (30, Figure 2) where the sealant is a polysulfide sealant (Paragraphs [0020]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Boundy, Wu, Yoon, and Asahara 1 to include the sealant is a polysulfide sealant as taught by Day with the motivation to have the sealant capable of handling a lightning strike and ensuring the cap stays on. It also would have been obvious to a person having ordinary skill in the art that while Day teaches the cap and 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the sealant is a sealant based on polysulfide and/or polythioether since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 2:
The above-discussed combination of Boundy, Yoon, Asahara 1, and Wu accounts for this subject matter where Wu teaches wherein the filling unit (50, Figure 3) is carried out using a device (52, Figure 3, the robot is the device) able to travel in the XYZ direction (Column 4, Lines 24-28).

Regarding Claim 11:
The above-discussed combination of Boundy, Yoon, Asahara 1, and Wu accounts for this subject matter where Wu teaches wherein the device (52, Figure 3) able to travel the XYZ coordinate system (Column 4, Lines 24-28) is a robot able to travel the XYZ coordinate system (Column 4, Lines 24-28).

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Boundy in view of Yoon in further view of Wu, Omnexus (See: https://web.archive.org/web/20151222123505/https://omnexus.specialchem.com/polymer-properties/properties/dielectric-strength), Day, Darling (US 6,127,457 A), and Asahara 1.
Regarding Claim 6:
Boundy discloses:
Wherein the seal caps are for sealing connecting elements in aircraft construction (Paragraphs [0008-0009]).
Boundy, Yoon, and Wu do not teach:
Wherein the plastic caps are for sealing connecting elements in aircraft construction, said caps consisting predominantly of the at least one high-performance polymer and having a DIN IEC 60243 breakdown strength of at least 10kV/mm and the sealant has high energy absorbency and also comprises at least one filler selected from the group consisting of hollow filling bodies filled with gas and/or air.
Asahara 1 teaches:
Wherein the plastic caps (Paragraph [0040]) are for sealing connecting elements in aircraft construction (Abstract), said caps consisting of at least one high-performance polymer (Paragraph [0040]).
	Boundy, Yoon, and Wu do not teach:
Wherein the plastic caps having a DIN IEC 60243 breakdown strength of at least 10kV/mm and the sealant has high energy absorbency and also comprises at least one filler selected from the group consisting of hollow filling bodies filled with gas and/or air.
Day teaches:
A seal cap (42, Figure 2) being filled with a sealant (30, Figure 2) which has high energy absorbency (Paragraphs [0007-0008] and [0020]).

Boundy, Yoon, Day, and Asahara 1 and Wu do not teach:
Wherein the plastic caps having a DIN IEC 60243 breakdown strength of at least 10kV/mm and also comprises at least one filler selected from the group consisting of hollow filling bodies filled with gas and/or air.
Omnexus teaches dielectric strength to plastics and elastomers that teaches: 
Polysulfone (PSU) has a dielectric strength of 15-100 kV/mm (See table) and Polyphenylene Sulfide (PPS) has a dielectric strength of 11-24 kV/mm (See table).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Boundy, Yoon, Wu, Day, and Asahara 1 to include the plastic having a breakdown strength of at least 10kV/mm as taught by Omnexus with the motivation to have the polymer resistance that is a good insulator from electricity in case a lightning bolt hits an aircraft.
	Boundy, Wu, Yoon, Asahra 1, Omnexus, and Day do not teach: 
The sealant also comprises at least one filler selected from the group consisting of hollow filling bodies filled with gas and/or air.	
Darling teaches a composition of Bouyant putty with microballons that teaches: 
A putty that has a filler that has hollow filling bodies filled with gas or air (Column 7, Lines 66-67 to Column 8, Lines 1-3).


Regarding Claim 9:
The above-discussed combination of Boundy, Yoon, Wu, Omnexus, Day, Darling, and Asahara 1 accounts for this subject matter where Darling teaches the hollow filled bodies are filled with gas or air (Column 7, Lines 66-67 to Column 8, Lines 1-3, the microballons are the hollow filled bodies).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Boundy in view of Yoon in further view of Wu, Asahara 1, Day, and Cheung (US 2016/0114348 A1).
Boundy discloses:
Wherein the device (Paragraph [0025], the device can be a person or a robot) injects the sealant into the seal caps (Paragraph [0025]) in a contour dictated by a mold (Paragraph [0022]).
Boundy, Asahara 1, Day and Yoon do not teach:
	A contour dictated by the support plate. 
Wu teaches:
A sealant is dispensed (Column 4, Lines 58-64) in a contour (30, Figure 1, the gap is the contour) in the throttle body (Column 5, Lines 8-10).
Boundy, Asahara 1, Yoon, Day and Wu do not teach:
	 A support plate. 
Cheung teaches a motortized adhesive dispensing module:
	A support plate (265, Figure 2) that has a workpiece (270, Figure 2).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Boundy, Asahara 1, Yoon, Day and Wu to include a support plate that has a workpiece as taught by Cheung with the motivation to move the support plate under the filling unit to dispense liquid onto the workpiece. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Boundy et al. in view of Yoon in further view of Wu, Day, Asahara 1, and Rejret (US 5454406 A).
Boundy discloses:
Filling sealant into a sealant cap can be automated by using a computer-controlled sealant dispenser (Paragraph [0025]).
Boundy, Wu, Yoon, Day, and Asahara 1 do not teach:
Wherein, prior to filling, an amount of sealant to be injected for a particular seal cap size is stored in a suitable program of a control unit.
	Rejret teaches an automatic dispenser for beverages that has:
Wherein, prior to filling, an amount of beverage (Column 6, Lines 56-66 and Column 7, Lines 4-10, a volume is selected and a new flow rate is calculated before filling) to be injected for a particular size cup (Column 5, Lines 29-49, the volume of the cup is stored and programmed into the dispenser) is stored in a suitable program (Column 5, Lines 24-49, the programming operations store the information into the RAM) of a control unit (42, Figure 3, the microcomputer is the control unit). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Boundy, Yoon, Wu, Day, and Asahara 1 to . 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Boundy in view of Yoon in further view of Asahara 1, Wu, Day, Cheung and Harrison (US 4526215 A).
Boundy discloses:
Filling sealant into a sealant cap can be automated by using a computer-controlled sealant dispenser (Paragraph [0025]).
Boundy, Yoon, Cheung, Day, and Asahara 1 do not teach:
	Wherein a filling rate is adapted to properties of the sealant.
Wu teaches:
	The filling unit can dispense sealant at any desired rate (Column 4, Lines 40-45).
Boundy, Yoon, Wu, Cheung, Day, and Asahara do not teach:
Wherein a filling rate is adapted to properties of the sealant.
Harrison teaches an apparatus for forming mixtures of fluids that has:
Wherein the filling rate is adapted to properties of the paint (Column 5, Lines 64-68 to Column 6, Lines 1-6, after allowing material to flow steadily the processor determines how to get the desired flow based on paint viscosity).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Boundy, Yoon, Cheung, Day, Asahara 1, and Wu to include wherein the filling rate is adapted to properties of a fluid as taught by . 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Boundy in view of Yoon in view of Wu, Day, Asahara 1, Day, Cheung, Churchill (US 2002/0159919 A1) and (Sevier 6863092 B2).
Boundy discloses:
Filling sealant into a sealant cap can be automated by using a computer-controlled sealant dispenser (Paragraphs [0022] and [0025]).
Boundy, Yoon, Asahra 1, and Wu do not teach:
	A device for performing the method according to claim 1, said device comprising:
a support plate on which the seal caps are located;
	a displacement travel unit with which filling unit and the support plate can be moved in an XYZ coordinate system; and 
	a control unit which the movement of the filling unit and/or support plate and the filling are regulated;
	wherein the filling unit comprises an extrusion unit with a servo drive. 
Cheung teaches:
A support plate (265, Figure 2);
	a displacement travel unit (Paragraph [0014], the robotic table (250) has components that may drive the robotic system in the XYZ direction); and 
	a control unit (293, Figure 2) which the movement of the filling unit and/or support plate (Paragraph [0021]);

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Boundy, Yoon, Wu, and Asahara 1 to include a support plate, a displacement travel unit, a control unit, and an extrusion unit as taught by Cheung with the motivation to dispense a liquid adhesive. 
Boundy, Yoon, Wu, Day, Cheung and Asahara 1 do not teach:
	A displacement travel unit with which filling unit and the support plate can be moved in an XYZ coordinate system; and 
A control unit and the filling are regulated.
Seiver teaches an apparatus and method for filling liquid containers that has: 
A control unit (50, Figure 1) and the filling are regulated (Column 4, Lines 7-24).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Boundy, Yoon, Wu, Day, Asahara 1, and Cheung to include a control unit with the filling are regulated as taught by Seiver with the motivation to have the control unit make the filling process automatic to prevent possible human error due that may cause poor filling of the material.
Boundy, Yoon, Wu, Day, Sevier, Cheung and Asahara 1 do not teach:
	A displacement travel unit with which filling unit and the support plate can be moved in an XYZ coordinate system.
Churchill teaches a method and system for high-speed precision dispensing and aspirating that has:
	A displacement travel unit (Paragraph [0050], the stepper motors are the displacement travel unit) with which filling unit (128, Figure 1, the dispenser is the filling unit) and the support 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Boundy, Yoon, Wu, Day, Sevier, Cheung and Asahara 1 to include a displacement travel unit with which filling unit and the support plate can be moved in an XYZ coordinate system as taught by Churchill with the motivation to control the relative motion between the filling unit and support plate while dispensing. 

Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. However, further search and consideration will be done if objected claims are amended in the independent claim or if written as an independent claims to ensure patentability of the application. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ylitalo et al. (WO 2016106364 A1) teaches a method of filling voids in seal caps that has filling a sealant in a seal cap. 
Obuhowich et al. (US 2015/0063945 A1) teaches a seal cap for nut plates that includes filling a sealant in a seal cap and a holder for the seal caps. 
Hofmeister et al. (US 4,382,049 A) teaches a seal cap and sealant to provide dialectic protection. 

Asahara et al. 2 (US 8717736 B2) teaches a lighting protection fastener that has sealant and a cap. 
Mackie (US 3470787 A) teaches a corrosion protective device that has sealant and a cap for a fastener. 
Ferenc (US 4971745 A) teaches a sealant coating over a fastener that has a mold and is for aircrafts. 
Dobbin 2 (US 2014/0341675 A1) teaches an injectable nut cap for an aircraft that has sealant, a cap, and a nozzle.
Carlozzo (US 4923348 A) teaches a protective cap that has sealant and a cap for a fastener. 
Hutter (US 2012/0219380 A1) teaches a sealant cap for an airplane that has sealant and a cap.
Sternman (US 2015/0321418 A1) teaches a system for forming three-dimensional structures that has a filling unit, a support plate, and a displacement travel unit. 
Aston (US 2017/0298979 A1) teaches a telescoping cap assembly for airplanes that has sealant, a fastener, and a seal cap.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373.  The examiner can normally be reached on Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753                                                                                                                                                                                                        

/MARINA A TIETJEN/Primary Examiner, Art Unit 3799